681 F. Supp. 2d 574 (2010)
Sharis MANNING, et al., Plaintiffs,
v.
GOLD BELT FALCON, LLC, et al., Defendants.
Civil Action No. 08-3427 (JEI).
United States District Court, D. New Jersey.
February 1, 2010.
*575 Gerald J. Williams, Esq., Williams Cuker Brezofsky, Philadelphia, PA, Andrew R. Frisch, Esq., Morgan and Morgan, P.A., Davie, FL, David M. Cedar, Esq., Merovtiz, Cedar & Gruber, LLC, Mount Laurel, NJ, for Plaintiffs.
Mark J. Foley, Esq., George A. Voegele, Jr., Esq., Cozen O'Connor, Cherry Hill, NJ, for Defendants.
IRENAS, Senior District Judge.
Plaintiffs brought suit seeking to recover additional wages to which they are allegedly entitled. The complaint asserts two claims: a Fair Labor Standards Act claim and an analogous claim under the New Jersey Wage and Hour Law. Defendants move for judgment on the pleadings as to the state law claim only. Because the Court concludes the Federal Enclave Doctrine precludes Plaintiffs' state law claim, the motion will be granted.

I.
The Court recounts only those alleged facts necessary to the disposition of the motion.[1] Defendants employed Plaintiffs as Citizens on the Battlefield ("COB") role players to assist in military training exercises at Fort Dix, New Jersey. Defendants' Brief in Support of Their Motion for Judgment on the Pleadings ("Def. Br."), 1. Plaintiffs filed this suit under the Fair Labor Standards Act of 1938 ("FLSA"), 29 U.S.C. § 216(b) and the New Jersey Wage and Hour Law ("NJWHL"), N.J.S.A. 34:11-56a et seq. Plaintiffs, present and former employees of the Defendants, brought this suit on behalf of themselves and others similarly situated. Plaintiffs make two claims: First, they contend they were not paid adequately for their overtime (work performed beyond a forty-hour work week) under both the FLSA and the NJWHL. Second, Plaintiffs appear to claim, under the NJWHL, that they were not fully compensated for work they did even in weeks they did not work overtime.[2]Id.
*576 Defendants move for judgment on the pleadings solely with regard to the NJWHL count. They contend the claim should be dismissed because (1) it is barred by the Federal Enclave Doctrine; (2) this Court does not have jurisdiction to entertain a state law class action claim alongside a federal collective action claim; and (3) Plaintiffs have already been paid for all hours at issue. Because the Court agrees that the state law claim is barred by the Federal Enclave Doctrine, Defendants' motion will be granted.

II.
Under Fed.R.Civ.P. 12(c), judgment on the pleadings will not be granted "unless the movant clearly establishes that no material issue of fact remains to be resolved and that he is entitled to judgment as a matter of law." Jablonski v. Pan American World Airways, Inc., 863 F.2d 289, 290 (3d Cir.1988)(internal citation omitted). The Court must "view the facts presented in the pleadings and the inferences to be drawn therefrom in the light most favorable to the nonmoving party." Id. at 291-92 (internal quotation marks omitted).

III.
Under the Federal Enclave Doctrine, "the activities of federal installations are shielded by the Supremacy Clause from direct state regulation unless Congress provides `clear and unambiguous' authorization for such regulation." Goodyear Atomic Corp. v. Miller, 486 U.S. 174, 180, 108 S. Ct. 1704, 100 L. Ed. 2d 158 (1988) (quoting EPA v. State Water Resources Control Board, 426 U.S. 200, 211, 96 S. Ct. 2022, 48 L. Ed. 2d 578 (1976)). The Federal Enclave Doctrine applies to land held by the federal government that was given, deeded or ceded by the state. Id. "A state law will apply to the federally held land if either the state law existed at the time of cession and has not been abrogated by Congress, a relevant predecessor state law existed, or Congress has specifically acted to make state law applicable on the enclave." Kelly v. Lockheed Martin Services Gr., 25 F. Supp. 2d 1, 6 (D.P.R.1998).
As Defendants clearly illustrate in their brief, Fort Dix falls under the definition of a federal enclave (a point Plaintiffs concede (Plaintiffs' Reply Br., 2.)) and the NJWHL was neither in existence at the time of cession nor was there a relevant predecessor state law in existence at the time of cession.[3] Thus, for the state law claim to survive this motion, Plaintiffs must demonstrate that Congress clearly and unambiguously intended for state minimum wage and hour laws to apply to federal enclaves.
Plaintiffs contend Congress enacted the Service Contract Act, 41 U.S.C. § 351, to apply state minimum wage laws including the NJWHL to federal employers, thereby creating clear and unambiguous authorization for such regulations to apply in federal enclaves. The Service Contract Act provides:
"Every contract ... entered into by the United States ... in excess of $2,500... the principal purpose of which is to furnish services in the United States through the use of service employees shall contain the following:
(1) a provision specifying the minimum monetary wages to be paid the various classes of service employees in the performance of the contract or any subcontract thereunder, as determined by the Secretary, or his authorized representatives, in accordance *577 with prevailing rates for such employees in the locality...."
41 U.S.C. § 351.
Nothing in the Service Contract Act evinces congressional intent to apply state minimum wage laws to federal enclaves, nor is the application of state law to federal property even mentioned. Furthermore, Congress clearly enacted the Service Contract Act for a specific purpose: to ensure workers employed by federal employers were paid no less than workers employed by private or state employers in the same area. There is no explicit intent to abrogate the Federal Enclave Doctrine, but rather a desire to ensure protection for service contracts. Id.
In contrast, the Supreme Court found clear and unambiguous congressional authorization to apply state workman compensation law to federal enclaves in Goodyear Atomic Corp. v. Miller when Congress said exactly that in the statute. 486 U.S. 174, 108 S. Ct. 1704, 100 L. Ed. 2d 158 (1988). In Goodyear, the statute under examination specifically noted that states "shall have the power and authority to apply such laws to all lands and premises owned or held by the United States of American by deed or act of cession...." 40 U.S.C. § 290. The distinction between the statute in Goodyear and the SCA is obvious: one clearly applies state law to federal land, while the other does not.
Accordingly, this Court holds that the Federal Enclave Doctrine precludes Plaintiffs' NJWHL claim. Defendants' motion will be granted. Count Two of the complaint will be dismissed.

IV.
For the reasons stated above, Defendants' Motion for Judgment on the Pleadings will be granted. The Court will issue an appropriate order.

ORDER GRANTING DEFENDANTS' MOTION FOR JUDGMENT ON THE PLEADINGS AND DISMISING PLAINTIFFS STATE LAW CLAIM (DKT NO. 25)
This matter having appeared before the Court upon Defendants' Motion for Judgment on the Pleadings (DKT No. 25), the Court having considered the submissions of the parties and for the reasons set forth in the Opinion issued by this Court on even date herewith, which findings of fact and conclusions of law are incorporated herein by reference, and for good cause appearing;
IT IS on this 1st day of February, 2010, ORDERED THAT:
(1) Defendant's Motion for Judgment on the Pleadings (DKT No. 25)is hereby GRANTED;
(2) Count 2 of the complaint is hereby DISMISSED WITH PREJUDICE.
NOTES
[1]  This Court has jurisdiction pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. § 1337.
[2]  Plaintiffs do not clearly state this claim in their complaint. In their opposition brief to Defendants' Motion for Judgment on the Pleadings, Plaintiffs characterize their state law claim as presenting "a chance for recovery of payment for non-overtime hours worked in weeks in which Plaintiff worked fewer than 40 hours." Pl. Reply Br., 1. Plaintiffs contend that under New Jersey law, "all time the employee is required to be at his or her place of work or on duty shall be counted as hours worked." N.J.A.C. § 12:56-5.2. Based upon this state law requirement, Plaintiffs allege they should be paid during their lunch hours, regardless of whether they worked overtime or not. While Plaintiffs state this claim is specifically pled in their proposed Amended Complaint, the Court has still not seen any version of the proposed Amended Complaint.
[3]  New Jersey ceded Fort Dix to the federal government in 1938. N.J. Stat. Ann. § 52:30-2. The NJWHL was enacted in 1966. N.J. Stat. Ann. § 34:11-56a25.